                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                  Indianapolis Division


IN Re: DALE L. CALDWELL,                                )    Case No. 12-04359-RLM-13
             Debtor.                                    )
________________________________________                )
                                                        )
DALE L. CALDWELL,                                       )
           Plaintiff,                                   )
                                                        )
        v.                                              )    Adversary No.      19-50021
                                                        )
RUSHMORE LOAN MANAGEMENT                                )
SERVICES, LLC.,                                         )
           Defendant.                                   )


                                APPEARANCE FOR PLAINTIFF

   Comes now Clark Quinn Moses Scott & Grahn, LLP, and hereby enter their Appearance for and
on behalf of the Plaintiff in the above-entitled Proceeding.

                                                Respectfully submitted,

                                                /s/ Travis W. Cohron
                                                Travis W. Cohron, No. 29562-30
                                                320 N. Meridian Street, Suite 1100
                                                Indianapolis, IN 46204
                                                Telephone: (317) 637-1321
                                                tcohron@clarkquinnlaw.com

                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a copy of the foregoing pleading was served
upon the following by electronic filing or by first class United States mail, postage prepaid, this 15th
day of February 2019

U.S. Trustee
Chapter 13 Trustee
Rushmore Loan Management Services, LLC

                                                        /s/ Travis W. Cohron
                                                        Travis W. Cohron
